Citation Nr: 0612218	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of a scar, residual of cyst removal, right 
leg, currently rated as 10 percent disabling.

2.  Service connection for arthritis of the right hip.

3.  Service connection for arthritis of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decision of June 2002 and September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

A Travel Board hearing before the undersigned Veterans Law 
Judge was held in September 2005.  A transcript of the said 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's scar on the right leg is not more than 39 
sq. cm. in size, is not painful or tender, is not unstable, 
subject to ulceration, or productive of limitation of 
function.

2.  Degenerative arthritis of the right hip and right leg was 
not caused or aggravated by the service-connected right leg 
scar; arthritis of the right knee is not demonstrated by the 
evidence of record.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a scar, residual of cyst removal, right leg, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.73, Diagnostic Code 5326 (2005), 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-7805 (2001); Diagnostic Codes 7801-7805 
(effective Aug. 30, 2002).

2.  The criteria for entitlement to service connection for 
degenerative arthritis of the right hip, as secondary to 
service-connected right leg scar, have not been met.  38 
C.F.R. § 3.310 (2005).

3.  The criteria for entitlement to service connection for 
degenerative arthritis of the right leg, as secondary to 
service-connected right leg scar, have not been met.  38 
C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." 

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all applicable elements of a 
service connection or increased rating claim.  Id.  However, 
since the claims herein are being denied, no disability 
rating or effective date will be assigned with regard to the 
claim for service connection for arthritis, so there can be 
no possibility of any prejudice to the veteran.  Likewise, no 
effective date will be assigned for the claim for an 
increased rating for the scar of the right leg, and there is 
no prejudice to the veteran occasioned by the lack of VCAA 
notice regarding effective dates.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of increased evaluation of a scar and service 
connection for arthritis.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and 
supplemental statements of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  Most importantly, a VCAA letter 
dated April 2002, prior to initial adjudication, explained 
the evidence necessary to establish entitlement.  In 
addition, the letter described what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  The "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the April 2002 letter specifically 
described the evidence needed to substantiate the claim and 
requested the appellant to "[s]end the information 
describing additional evidence or the evidence itself to the 
[RO]."  Furthermore, at the Travel Board hearing of 
September 2005 the veteran was asked if he had any additional 
evidence to which he replied in the negative. See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in December 2002 and SSOC issued in March 2005.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the appellant's service records, private 
medical records and VA outpatient records.  The veteran has 
not identified any additional evidence to submit which had 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Evaluation of a scar

Service connection for a scar, residual of cyst removal, of 
the right leg was granted via a rating decision of August 
1978.  A zero percent evaluation was assigned.  Via a rating 
decision of April 1992, the evaluation was increased to 10 
percent.  In January 2002, the veteran requested an increase 
in the evaluation of the scar.

A VA examination of July 2002 revealed a vertical scar over 
the mid portion of the tibia extending about 10 centimeters.  
The scar appeared healthy.  There was a pocket of fluid 
beneath the scar the exact nature of which, was not clear.  A 
suspicion of an unresolved chronic seroma was noted.  There 
was no pain with gentle touching and mild pressure and the 
veteran did not report any pain in the area.  He reported 
pain in the back and the leg in other areas.  An assessment 
of residual fluid under the scar cause undetermined with no 
evidence that it represents an infection was entered.  Color 
photographs of the leg were included with the examination 
report.

A VA examination of May 2005 revealed a well defined vertical 
hyperpigmented area of the anterior mid tibial area measuring 
4 cm x 0.75 cm.  There was bulging of the area consistent 
with possibly a thin walled cyst or possibly a fascial 
defect.  Palpation revealed no evidence of pain or 
tenderness.  There was what appeared to be a defect of the 
underlying fascial tissues of approximately 4 cm x 0.5 cm.  
There was no pain in the scar and no adherence to the 
underlying tissue.  The scar was not unstable and was noted 
to be superficial.  There was no induration or inflexibility 
of the skin in the area of the scar.  There was no limitation 
of motion or any other limitation of function due to the 
scar.  A diagnosis of fascial defect/herniation, anterior 
right tibia, was entered.

VA outpatient records of September 2005 note that the veteran 
requested surgery for a benign cyst on the right leg due to 
pain.  It was also noted that the veteran had suffered from 
chronic lower back pain for years.  

At a Travel Board hearing of September 2005 the veteran 
stated that his cyst swells up and gets tender after he walks 
for a while.  He noted that he could walk about 50 yards 
before having to sit down and rest due to pain.  He further 
noted that he requires a cane to walk because his leg 
sometimes gives out and that he experiences pain when going 
up the stairs.  

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Generally, when there has been a regulatory 
change, each version must be considered.  However, the 
effective date based on a liberalizing law or VA issue may be 
no earlier than the date of the change.  38 U.S.C.A. § 5110.

Prior to August 30, 2002, scars were evaluated as follows: a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  A 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

Under the revised Diagnostic Code 7801, scars other than on 
the head, face, or neck that are deep or cause limited motion 
warrant a 20 percent evaluation if the area or areas exceed 
12 square inches (77 square cms).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  Under the newly revised 
Diagnostic Code 7803, superficial unstable scars are rated as 
10 percent disabling.  Note (1) provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  Under the newly revised Diagnostic Code 7804, 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that in this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  Under newly revised Diagnostic 
Code 7805, other scars are to be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).  Since there was a change in regulation 
during the pendency of this appeal, the Board must consider 
each version of the regulation.  However, the effective date 
based on a liberalizing regulation may be no earlier than the 
effective date of the regulation.

Under Diagnostic Code 5326, muscle hernia that is extensive, 
but without other injury to the muscle is rated as 10 percent 
disabling.  38 C.F.R. § 4.73, Diagnostic Code 5326 (2005).

The veteran's scar on the right leg is rated as 10 percent 
disabling under Diagnostic Code 7805-5326.  The veteran's 
scar has been described as healthy, superficial in nature, 
and not causing any limitation of motion or any other 
function.  The scar measures less than 6 square inches (39 
square cm.).  As such, a higher rating under the old scar 
codes is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (prior to August 30, 2002).  The Board also 
notes that 10 percent is the maximum rating provided under 
Diagnostic Codes 7803 and 7804.

With regard to the newly revised codes it is noted that the 
veteran's scar of the right leg is healthy, superficial, no 
more than 39 square inches, and not productive of any 
limitation of motion or any other limitation of function.  
The Board notes that the veteran has claimed that he 
experiences pain on his right leg to the point that he needs 
to sit and rest after walking for about 50 yards and that the 
pain was caused by the scar.  Although the veteran is 
competent to report that he experiences pain on the right 
leg, he is not competent to relate these symptoms to the 
service connected scar.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The competent medical evidence of record does not 
establish a connection between the veteran's symptoms and the 
scar.  In fact, the most current VA examination of May 2005 
noted no evidence of pain or tenderness on palpation and no 
limitation of function or other functional impairment due to 
the veteran's scar and the veteran's subjective claims could 
not be corroborated.  Thus, a higher rating under the newly 
revised codes is not warranted.  Furthermore, there is no 
objective evidence of functional impairment due to the scar 
which would warrant a higher evaluation pursuant to 
Diagnostic Code 7805.  The veteran's symptoms are not 
productive of a higher rating under the new or old codes.  38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(effective August 30, 2002).  The Board again notes that 10 
percent is the maximum rating provided under Diagnostic Codes 
7802, 7803 and 7804.  In sum, a higher rating for the 
veteran's scar is not warranted.

With regard to Diagnostic Code 5326, the evidence shows a 
cyst-like lesion, also described as anterior tibial 
herniation but does not show extensive muscle hernia. 

For the foregoing reasons, the Board finds that an increased 
rating is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, supra.  Consequently the benefit sought 
on appeal are denied.

Service connection

At the outset the Board notes that at the September 2005 
hearing the veteran clarified that he has not claimed that 
his arthritis of the right hip and right leg was incurred in 
or aggravated by service, but has limited his appeal to 
secondary service connection, specifically, that pain 
associated with his service connected scar on his right leg 
has caused his arthritis.  He further limited his claim to 
the right knee rather than the right leg.  At the hearing he 
stated that he had not incurred any injuries of the right hip 
or leg while in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2005).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

VA outpatient treatment records of January 2002 note that the 
veteran sought treatment for pain on his right leg and right 
hip.  At the time he stated that he had had the pain for 4-5 
years and that it had been getting worse.  Examination did 
not reveal anything abnormal.  The veteran was noted to 
ambulate without difficulty, with no antalgic gait, and 
muscle strength was within normal limits.  A diagnosis of 
degenerative joint disease was entered.

VA examination of July 2002 noted that x-rays of the right 
knee showed a normal knee.

Additional VA outpatient and private medical records are 
silent for any complaints of or treatment for pain on the 
right leg and right hip except for complaints of back and 
right leg pain when he was evaluated for a substance abuse 
program in March 2002.

At the Travel Board hearing of September 2005 the veteran 
testified that he first noticed pain of the right hip and 
right knee in the 1980's but that it was in the 1990's that 
he started experiencing real problems with them.  He stated 
that the pain has gotten worse with age.  He denied having 
any problems with his right hip and knee before service, and 
denied having any injuries while in service.  



Right hip

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to secondary service 
connection for arthritis of the right hip.

Although there is a diagnosis of arthritis of the right hip, 
there is no competent medical evidence of record showing that 
the veteran's degenerative arthritis of the right hip is 
related to the veteran's service connected residual scar of a 
cyst removal on the right leg.

A diagnosis alone is not sufficient to establish service 
connection on a secondary basis, there must also be competent 
medical evidence showing that the claimed disability was 
caused or aggravated by the service connected disability.  
38 C.F.R. § 3.310(a); Allen, supra. 

The only evidence of record which attributes the veteran's 
arthritis of the right hip to his service connected scar are 
the veteran's own contentions.  However, the Board notes that 
he veteran as a lay person has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Therefore, the Board finds that 
the veteran's arthritis of the right hip was not caused by 
his service connected scar of the right leg.

Right knee

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to secondary service 
connection for arthritis of the right knee.

First, the Board notes that it appears that there is a 
conflict with regards to the diagnosis of arthritis of the 
right knee.  Private medical records of January 2002 note a 
diagnosis of degenerative joint disease of the right leg 
without specifying which part of the right leg.  However, a 
report of a VA examination of July 2002 note X-ray findings 
of a normal knee.  At the September 2005 hearing, the veteran 
reported that he has been diagnosed with arthritis of the 
right knee and that he continues to have pain of the right 
knee.  

As stated above, service connection on a secondary basis 
requires competent medical evidence of a disability.  The 
most recent medical evidence of record shows that the 
veteran's right knee is normal.  Although the veteran 
complains of pain and attributes his pain to arthritis, as 
noted above, he is not competent to establish medical 
causation. See Layno, supra.  As the veteran does not have a 
currently demonstrated disability of the right knee, the 
claim must be denied.

However, even if the Board were to find that the diagnosis of 
arthritis of the right leg in January 2002 was in reference 
to the knee and as such, find that the veteran has a current 
disability, the veteran's claim still fails.  The only 
evidence of record which attributes the veteran's arthritis 
of the right knee to his service connected scar are the 
veteran's own contentions.  As stated above, the veteran is 
not competent to establish medical causation.  With no 
competent medical evidence of record linking the veteran's 
arthritis of the right knee to his service connected scar, 
the claim must be denied. 

For the foregoing reasons, the Board finds that service 
connection for arthritis of the right hip and right knee is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, supra.  The veteran's claim for service connection 
of arthritis of the right hip and the right knee is denied.




ORDER

An evaluation of a scar, residual of cyst removal, right leg, 
in excess of 10 percent disabling, is denied.  

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the right leg is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


